Citation Nr: 0205709	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  99-02 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than May 1, 1993, 
for the payment of an award of dependency and indemnity 
compensation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran, upon whose service this claim is based, had 
active military service from December 1941 to October 1945, 
and was a prisoner of war of the German government from May 
29, 1943, to May 9, 1945.  He died in November 1983, and the 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 decision of the RO in which it was 
determined that the veteran had died as a result of service-
connected disability, thereby establishing the appellant's 
entitlement to dependency and indemnity compensation (DIC).  
The appellant was notified of this action in a letter of July 
1998, which advised her that she had been found entitled to 
DIC effective in April 1993 (the month in which she had filed 
her reopened claim for DIC), and that, pursuant to law, the 
payment of benefits must begin on the first day of the 
following month, i.e., May 1993.  In a September 1998 
statement, the appellant expressed her disagreement with the 
effective date of her DIC benefits award.  The RO provided a 
statement of the case, prepared by a Decision Review Officer, 
in December 1998.  In July 2000, the Board denied the 
appellant's claim.

The appellant appealed the Board's July 2000 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In that 
litigation, an Unopposed Motion for Remand was filed by the 
VA General Counsel, averring that remand was required due to 
the recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  In an Order of July 2001, the Court vacated the  
decision of the Board and remanded the matter, pursuant to 
the General Counsel's motion.  As set forth in detail below, 
the VCAA substantially amended existing law regarding the 
requirement of a well-grounded claim and the notice and 
assistance to be afforded claimants for veteran's benefits.  
A copy of the Court's order in this matter has been placed in 
the claims file.

Finally, in her January 1999 statement, the appellant said 
that service connection for the cause of the veteran's death 
was "wrongly" denied by the RO in December 1983.  It is 
unclear whether, by this statement, she sought to raise a 
claim of clear and unmistakable error (CUE) as to that rating 
determination.  At this time, however, no claim or appeal has 
been brought as to the issue of CUE in the RO's December 1983 
decision.  The RO may wish to contact the appellant and her 
representative to clarify her wishes as to that matter.  


FINDINGS OF FACT

1. An unappealed December 1983 RO decision denied the 
appellant's claim for dependency and indemnity 
compensation benefits, on the basis that the veteran's 
death had not been due to service-connected disability; 
she was so notified, and did not file an appeal.

2. The appellant filed a reopened claim for service-connected 
DIC benefits in April 1993 that was ultimately granted, 
with payments commencing effective from the first day of 
the month following the month in which the claim was 
received, i.e., May 1, 1993.


CONCLUSION OF LAW

The criteria for the assignment of an effective date for the 
payment of an award of dependency and indemnity compensation 
earlier than May 1, 1993, have not been met.  38 U.S.C.A. 
§§ 5107, 5110(a), 5111 (West 1991 & Supp. 2001); Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West Supp. 2001)); 38 C.F.R. §§ 3.31, 
3.102, 3.400 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters-Veterans Claims Assistance Act

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2001)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board recognizes that this matter was remanded by the 
Court, pursuant to a motion filed by the Secretary, because 
the VCAA had been enacted several months after the Board's 
July 2000 decision.  Said motion expressly noted that the 
Board, and not the Court, must determine in the first 
instance whether VA's development of information and evidence 
in this case satisfies the new statutory and regulatory 
requirements.  For three reasons, the Board finds that the 
requirements of the VCAA have been satisfied in this matter.

First, unlike many questions subject to appellate review, the 
claim for an earlier effective date, by its very nature, has 
a somewhat limited focus.  The RO, in the statement of the 
case issued in December 1998, previously set forth the law 
and facts in a fashion that clearly and adequately informed 
the claimant of the criteria for establishing the effective 
date for the grant of a reopened claim of service connection 
for the cause of a veteran's death.

Second, in November 2001, the Board wrote to the appellant 
and her representative, to advise them of the Court's remand 
and to provide an opportunity for them to submit any 
additional evidence and/or argument in support of the appeal.  
By letter of January 2002, forwarded to the Board by her 
representative, the appellant stated that she had no new 
evidence to submit, and asserted that the Board already had 
sufficient evidence of her eligibility for DIC dating to 
1983.  The representative followed up later that month by 
filing a Written Brief Presentation (WBP) with the Board, in 
which the appellant's previous contentions were reiterated, 
and in which the representative's previous WBP, of January 
2000, was incorporated by reference.  The essence of the 
argument advanced by and on behalf of the appellant is that 
she was dissatisfied with the initial denial of service 
connection for the cause of her husband's death in 1983, 
visited the RO to complain about it, and was rebuffed by a 
rude VA employee.  The representative clearly stated in the 
January 2000 WBP, and the appellant has acknowledged, that 
she did not file a notice of disagreement, in writing, as to 
the 1983 denial of her DIC claim.

Third, the appellant was advised, by virtue of the statement 
of the case issued in December 1998, of the pertinent law, 
and what the evidence must show in order to substantiate her 
claim for an earlier effective date.  We, therefore, believe 
that appropriate notice and assistance has been given in this 
matter.  Throughout the pendency of this case, a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claim (much of it pertaining to the merits 
of her claim for service connection of the cause of the 
veteran's death.  The appellant consistently responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
Thus, although the RO and the Board did not have the benefit 
of the VCAA and its implementing regulations at the time of 
the previous decisions, the requirements of the new law have 
been substantially met.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or her representative that any 
additional information or evidence is needed to substantiate 
her claim.  VCAA § 3(a), 114 State. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103). 

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims folder, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

As noted above, in Bernard, supra, the Court held that, 
before the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Factual Background

A review of the record reflects that the veteran served 
honorably throughout the Second World War, including a 
lengthy period as a prisoner of war of the German government 
after his aircraft was shot down on a combat mission.  The 
veteran died in November 1983.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
Where service connection is established for the cause of 
death, the veteran's surviving spouse may be entitled to DIC.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).

In a rating action dated December 1, 1983, the RO determined 
that service connection for the cause of the veteran's death 
was not warranted.  Such an action could have been prompted 
either by the receipt of an Application for Dependency and 
Indemnity Compensation or Death Pension by a Surviving Spouse 
or Child (VA Form 21-534), which the appellant has stated (in 
her September 1998 notice of disagreement) she submitted to 
the RO the week following her husband's death (a copy of 
which, however, is not of record); or by the receipt of an 
Application for Burial Benefits (VA Form 21-530), a copy of 
which is of record.

On the face of the December 1983 rating decision, it is 
indicated that jurisdiction (denoted by the abbreviation 
"J.") for the adjudication was conferred by the receipt of 
VA Form 21-530, on November 21, 1983.  That claim form was 
executed by both the funeral director and the appellant, the 
latter signing as the individual who had authorized the 
services.  It does not appear that a VA Form 21-534 was filed 
with the RO within many years of the veteran's death.  In any 
event, the RO determined, at that time, that service 
connection for the cause of the veteran's death was not 
warranted.  (A finding in that regard was necessary because 
the rate of payment of funeral/burial expenses is higher in 
the case of a service-connected death than for a non-service-
connected death).  The RO noted that the single service-
connected disability, rheumatoid arthritis, rated as 50 
percent disabling since 1954, was not shown to have been 
involved in the cause of death.

In a letter addressed to the appellant, dated December 28, 
1983, she was advised of the payment of burial and plot 
allowance benefits to the funeral home on her behalf, and of 
the RO's conclusion that the evidence did not show that the 
veteran's death was due to a service-connected condition.  
Accompanying the notice to the appellant that she was not 
entitled to service-connected death benefits was notice of 
her appellate rights.  As reflected on the reverse side of 
the notice letter, she had one year thereafter in which to 
file a written notice of disagreement (NOD).  Since the 
record does not reflect that she appealed that decision, and 
since she acknowledges that she did not submit an NOD, the 
December 1983 denial of service connection for the cause of 
the veteran's death became final under the law.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (2001).

Also sent to the appellant by the RO on December 28, 1983, 
was a letter providing information as to how she might seek 
assistance in claiming further VA benefits.  An enclosure 
with that letter was a blank VA Form 21-534, with 
instructions, and the RO emphasized the importance of 
returning such an application within one year of the date of 
the veteran's death.  As discussed above, the record does not 
reflect that the appellant responded by filing a claim on VA 
Form 21-534.

Following the RO's final 1983 denial of service connection 
for the cause of the veteran's death, the appellant did not 
submit any further claim for that, or any other VA benefit, 
until April 1993.  At that time, the RO received a memorandum 
from the service organization representing the appellant that 
sought to establish "a claim for DIC benefits for the 
[appellant]."  Accompanying the representative's memorandum 
were a statement from a firm which had employed the veteran 
from the early 1950's until August 1983, and a statement from 
the appellant describing the veteran's health problems over 
the years.

The appellant followed up with a formal claim for DIC, on a 
VA Form 21-534, in September 1993.  During the course of this 
claim, the RO developed considerable evidence, both medical 
and lay.  In a November 1993 letter to a Member of Congress, 
the appellant asserted, in pertinent part, that she had gone 
to the RO "soon after" her husband passed away, and had 
"[f]illed out a form that asked me all my financial business 
and at that time I had money from a different inheritance.  
The man at the V.A. laughed at me-said I didn't need a 
widow's pension.  He was rude and ignorant.  I didn't know 
there was a difference in D.I.C. and Widows request."

In due course, after review of several medical opinions based 
upon the evidence of record, the RO ultimately made its June 
1998 decision, of which the appellant was notified in July 
1998, in which service connection for the cause of the 
veteran's death was established.  As noted above, the 
effective date for DIC was established some five years 
earlier, from the date of the representative's informal 
reopened claim in April 1993, with the payment of DIC 
benefits commencing on May 1, 1993.

III.  Analysis

The effective date of an award of DIC based upon a claim 
reopened after final disallowance will be the date of receipt 
of the reopened claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. §§ 5110(a); 38 C.F.R. 
§ 3.400; see Lapier v. Brown, 5 Vet. App. 215, 216-217 (1993) 
("an award granted on a reopened claim may not be made 
effective prior to the date of receipt of the reopened 
claim.")  In any case, actual payment of monetary benefits 
based on an award of DIC may not be made to an individual for 
any period before the first day of the calendar month 
following the month in which the award became effective as 
provided under section 5110.  38 U.S.C.A. § 5111 (West 1991); 
38 C.F.R. § 3.31 (2001).

The foregoing record clearly demonstrates that, in December 
1983, the appellant was initially denied service connection 
for the cause of the veteran's death and, thus, was denied 
entitlement to DIC benefits.  She did not appeal that 
decision, and did not next attempt to reopen her claim in 
this regard until April 1993.  That latter date was the date 
from which service connection for the cause of the veteran's 
death was eventually established, with payments effective the 
first day of the following calendar month, as provided by 
law.  This award is entirely consistent with the controlling 
statute and regulation set out above, which provide that, 
after a claim has been reopened, any right to benefits 
ultimately established shall not commence earlier than the 
date of the new claim, with payments not made until the first 
day of the month following the month in which the award 
became effective.

In her current appeal seeking an earlier effective date for 
the award of DIC, the appellant has asserted that she 
submitted a VA Form 21-534 (Application for Dependency and 
Indemnity Compensation or Death Pension by a Surviving Spouse 
or Child), by mail, in the week following her husband's 
funeral.  She further states that, after receiving the rating 
decision that denied service connection for the cause of the 
veteran's death, she visited the RO to contest the decision.  
Apparently, there was a discussion of her potential 
eligibility for death pension benefits (unlike DIC, pension 
entitlement is dependent upon the recipient's income and 
estate).  A VA employee, she contends, rudely told her that 
she did not meet the financial-need requirements for pension, 
and discouraged her from pursuing a claim.  The appellant has 
stated that, later, in 1993, she was in financial distress 
and decided to reapply for benefits, with the assistance of 
her service representative.

In view of the foregoing, and with all due respect for the 
appellant's sincere belief in her contentions, the Board 
concludes that there is no basis upon which to establish an 
effective date for an award and commencement of payment of 
dependency and indemnity compensation earlier than the date 
which has been currently assigned, i.e., May 1, 1993.  As 
noted above, under the law, the effective date would be the 
date of the reopened claim, in April 1993, and the date of 
commencement of payment would be the beginning of the next 
month.

In reaching this decision, the Board recognizes that the 
appellant has contended that she personally visited the RO 
after receiving notice that her claim for DIC benefits was 
denied in 1983.  She recalled this as occurring shortly after 
December 28, 1983, and she indicated that it was her 
intention to express her disagreement with the decision that 
had been rendered in her case.  It is unclear, from her 
present account, whether she meant to complain, at that time, 
about a denial of DIC or a denial of pension.  Presumably, 
the appellant's purpose, in providing this information now, 
is to establish that she timely expressed her disagreement 
with the original denial of her first claim for DIC, such 
that the issue remained open and pending until its ultimate 
grant, 15 years later in 1998.  Under these circumstances, 
and under that theory, the effective date for that eventual 
award of DIC benefits would be from the date of the veteran's 
death, since her original claim was within a year of his 
passing away in 1983.  See 38 U.S.C.A. § 5110(d)(1) (West 
1991); 38 C.F.R. § 3.400(c)(2) (2001).

However, even assuming the facts as the appellant remembers 
them to be true, we must point out that applicable statutes 
and regulations require a notice of disagreement (NOD) 
initiating an appeal of an adjudicative determination by an 
agency of original jurisdiction (the RO) to be a written 
communication received within one year of the decision being 
appealed.  See 38 U.S.C.A. § 7105(b)(2) (West 1991); 38 
C.F.R. § 20.201 (2001).  As the appellant has described an 
oral exchange with an employee of the RO (unpleasant though 
it may have been), that exchange may not constitute a notice 
of disagreement with the original decision here at issue.  As 
previously stated, absent receipt of an NOD, in writing, that 
original decision became final after one year.

Further, the appellant and her representative have raised the 
possibility that she was incorrectly advised by VARO 
officials that she was ineligible to receive DIC in 1983.  
However, notwithstanding VA's obligation to correctly inform 
the appellant about basic eligibility or ineligibility for 
DIC benefits, the remedy for breach of such obligation could 
not involve payment of benefits where statutory requirements 
for such benefits were not met.  See Harvey v. Brown, 6 Vet. 
App. 416, 424 (1994).  It is regrettable if the appellant may 
have received inaccurate advice regarding her eligibility for 
DIC benefits (although, actually, she contends she was 
discouraged from filing for pension, and was not aware of the 
distinction between pension and compensation), but this would 
not create any legal right to benefits where such benefits 
are otherwise precluded.  See Shields v. Brown, 8 Vet. App. 
346, 351 (1995).  In this case, the RO's grant of service 
connection for the cause of the veteran's death appears to 
have been a product of medical opinions obtained in the 
context of the 1993 claim, which constituted new and material 
evidence.  Those opinions, of course, did not exist in 1983.

The Board recognizes that, in the difficult period following 
the death of her husband, the appellant might have been 
unsure about VA claim procedures.  Nevertheless, she signed a 
claim for burial benefits, which appears to have triggered 
the RO's action in awarding those benefits and denying 
service connection for the cause of the veteran's death.  It 
does not appear, from the record, that she filed a formal 
claim for DIC at that time, although she now asserts that she 
did.

We suppose it could be theorized that the appellant's 
application for VA burial benefits was not a formal 
application for DIC, see Mitscher v. West, 13 Vet. App. 123, 
128 (1999), but was only an informal claim, since she did not 
expressly assert therein that the veteran's death was 
service-connected.  Under that premise, it could perhaps be 
argued that she was not obligated to file an NOD as to the 
denial of that claim, since she had not yet filed a formal 
claim for DIC.  However, even if her application for burial 
benefits was only an informal claim for DIC benefits, the 
RO's sending her an application form for DIC (VA Form 21-534) 
in December 1983 met VA's responsibility to respond to an 
informal claim.  See 38 C.F.R. § 3.155(a).  Moreover, the 
record fails to show that the appellant filed a VA Form 21-
534 before 1993, so such a scenario would not yield an 
effective date earlier than that assigned by the RO in this 
case.

In the final analysis, the Board finds that the preponderance 
of the evidence shows the appellant's claim for DIC was 
denied in 1983, that denial was not appealed via a written 
notice of disagreement, it became final, and the claim was 
reopened in 1993.  The ultimate grant of DIC in this case 
occurred when the RO received the 1993 claim and, after 
extensive development of evidence, including medical 
opinions, granted the benefits sought, from the date of the 
reopened claim.  Therefore, any award of DIC benefits, based 
upon a finding that the cause of the veteran's death was 
service-connected, may not be made effective prior to the 
date of receipt of a reopened claim for such benefits, and 
the appellant's contentions regarding her oral exchange with 
a VA employee in 1983 do not provide a basis for awarding an 
earlier effective date for the payment of DIC benefits.


ORDER

Entitlement to an effective date earlier than May 1, 1993, 
for the payment of an award of dependency and indemnity 
compensation is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

